Franklin Credit Holding Corp 10-K Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statements of FranklinCredit Holding Corporation on Form S-8[File Nos. 333-122677 and 333-135043] of our report dated March 23, 2012,with respect to our audits of the consolidated financial statements of Franklin Credit Holding Corporation and Subsidiaries as of December 31, 2011 and 2010 and for the years then ended, which report is included in this Annual Report on Form 10-K of Franklin Credit Holding Corporation for the year ended December 31, 2011 which includes an explanatory paragraph as to the Company’s ability to continue as a going concern. /s/ Marcum llp Marcum llp New York, New York March 23, 2012
